Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The crossed out form is not a proper IDS statement – lacking a place for the examiner’s initials, publication dates etc.

Applicant's election with traverse of claims 1-9 in the reply filed on 1/7/21 is acknowledged.  The traversal is on the ground(s) that claim 10’s injection molding process is not materially different from alternative molding processes such as additive manufacturing or compression molding.  This is not found persuasive because additive manufacturing (ie 3D printing) is NOT a type of injection molding (and vice versa). As anyone of ordinary skill would recognize, injection molding requires forcing the composition into a mold. Additive manufacturing requires laying some of the composition down on a substrate, followed by placing additional layers atop the previous layer. These are not similar processes.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 rejected under 35 U.S.C. 102a)(1) as being anticipated by Ogawa 2009/0117478.
	Ogawa exemplifies (#2) a copolycarbonate of 80mol% bisphenol A and 20mol% DMUDB. Bisphenol A provides applicant’s Formula 2 units. DMUDB (paragraph 112) is an undecene bisphenol meeting applicant’s Formula 1 with a=b=0 and R1 being a C10 alkenyl.

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Ogawa 2009/0117478.
Ogawa applies as explained above. The cited example does not report its “Q” value. However, its intrinsic viscosity is 0.58dl/g and can more generally range from 0.3-2.0dl/g (paragraph 73). This range (especially at the low end) corresponds to applicant’s examples (table 2). Given “Q” is affected primarily by molecular weight (and therefore intrinsic viscosity), Ogawa’s teachings inherently overlaps applicant’s “Q”. 

Claim 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ogawa 2009/0117478.
Ogawa applies as explained above. The cited example does not blend the copolycarbonate with another resin.

	
Claim 5 rejected under 35 U.S.C. 103 as obvious over Ogawa 2009/0117478.
Ogawa applies as explained above. The cited example does not blend the copolycarbonate with another resin and an additive. However, Ogawa (paragraph 82) suggests additives may be included and would have been obvious.


Claim 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP07013363.
The reference depicts (B1 of paragraph 60) a copolycarbonate of 70mol% bisphenol A and 30mol% of a second bisphenol. Bisphenol A provides applicant’s Formula 2 units. The second bisphenol meets applicant’s Formula 1 with a=b=0 and R1 being a C11 alkyl. This B1 copolycarbonate is used in example 4

Claim 3 rejected under 35 U.S.C. 102(a)(1) under 35 U.S.C. 103 as obvious over JP07013363.
JP07013363 applies as explained above. The cited example does not report its “Q” value. However, its molecular weight can be 5,000-300,000 (paragraph 51).
. 

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP07013363.
JP07013363 applies as explained above. The cited example includes a charge generating pigment (paragraph 65) but does not blend the copolycarbonate with another resin.
However, the reference (paragraph 54) does teach the inventive polycarbonate can be blended with another polycarbonate or other resin (paragraph 63). The amount of the inventive polycarbonate should be at least 30% (paragraph 54). This extensively overlaps applicant’s range sufficiently to render the claims anticipated. At a minimum, the claims are obvious from the overlap.

Claim 7 are rejected under 35 U.S.C. 103 as obvious over JP07013363.
JP07013363 applies as explained immediately above.
	If the exemplified copolycarbonate of 70mol% bisphenol A and 30mol% of the second bisphenol is blended with a conventional polycarbonate at a 35-67/65-33ratio, applicant’s overall “A” content would be met.



s 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davis 2003/0187180.
	Davis exemplifies (#3,4) a copolycarbonate of 22.3g bisphenol A and 3.5g  of a secondbisphenol. Bisphenol A provides applicant’s Formula 2 units. The second bisphenol meets applicant’s Formula 1 with a=b=0 and R1 being a C9 alkyl. The molar ratio would be:

      3.5/326
-------------------------- = 10mol%
3.5/326 + 22.3/228

The 10mol% borders on applicant’s “more than 10mol%”. Davis (paragraph 27) specifically teaches the amount of the second bisphenol can be 1-20 mol% which significantly overlaps applicant’s claims sufficient to anticipate the claims. At a minimum, the range is obvious from Davis’ teachings.

	In regards to applicant’s dependent claim:
The cited example does not report its “Q” value. However, its molecular weight can be 10,000-100,000 (paragraph 28).
This range (especially at the low end) corresponds to applicant’s teachings (paragraph 36 of spec). Given “Q” is affected primarily by molecular weight, the reference’s teachings inherently overlaps applicant’s “Q”. 
	Given both the original copolycarbonate and the lubricating copolycarbonate have 90mol% BPA, the Tg would be 


	Davis suggests a copolycarbonate as explained above having applicant’s formula 1 and 2 units. Davis does not suggest blending the copolycarbonate with another polycarbonate.
	Barre (abstract) suggests blending a first polymer with a lubricating polymer that is the depolymerized version of the first polymer. The polymer may be a polycarbonate (see Barre’s tables). The lubricating polymer improves the flow of the first polymer (see table 4 of Barre). 
	It would have been obvious to depolymerize some of Davis’ copolycarbonate to act as a lubricating polymer for the original copolycarbonate. The depolymerized lubricating copolycarbonate qualifies as applicant’s fluidity modifier. The original copolycarbonate qualifies as claim 6’s thermoplastic.

	In regards to applicant’s dependent claims:
	Depolymerizing (ie lowering the mole wt) would increase the “Q” of the copolycarbonate.
	The ratio of the original polymer to the lubricating polymer is 90-99.9/10-0.1 (Barre’s abstract).
	Additives may be included (paragraph 31 of Davis) – including “lubricants”.
The Tg of a BPA homopolycarbonate is well known to be ~1470C. A 90/10mol ratio of BPA/2nd bisphenol would result in a Tg for the copolycarbonate slightly below 0C. Given both the first polymer and lubricating polymer have the same 90/10 monomeric makeup, applicant’s Tg would be met.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as obvious over Mark 4446285.
	Mark exemplifies (#23) a blend of 90 parts BPA homopolycarbonate and 10 parts of a copolycarbonate of 50/50 (by wt) bisphenol A and a second bisphenol. The copolycarbonate’s Bisphenol A provides applicant’s Formula 2 units. The second bisphenol meets applicant’s Formula 1 with a=b=0 and R1 being a C11 alkyl. The molar ratio would be:

        50 /354
-------------------------- = 39mol%
50/354 + 50/228

The 39mol% borders on applicant’s “not more than 36.5mol%”. Mark specifically claims (#21) the amount of the second bisphenol can be 1-25 mol% which overlaps applicant’s claims. 

	In regards to applicant’s dependent claim:
The cited example does not report its “Q” value. However, its molecular weight can be 10,000-200,000 (col 5 line 21).
This range (especially at the low end) corresponds to applicant’s teachings (paragraph 36 of spec). Given “Q” is affected primarily by molecular weight, the reference’s teachings inherently overlaps applicant’s “Q”. 

	The overall amount of the second bisphenol in the entire composition of the cited example would be:
        1/10 x 39% or 3.9%.
	With slightly less than 39% in the copolycarbonate, applicant’s “1-20mol%” is still met.
	Applicant (table 2) has reported that the Tg of a such 50/50 (by wt) copolycarbonate is 660C. The Tg of a BPA homopolycarbonate is well known to be ~1470C. The weighted average of a 90/10 blend would be expected to be applicant’s range.


Claim 8 are rejected under 35 U.S.C. 103 as obvious over Mark 4446285 optionally in view of the Encyclopedia of Polymer Science and Technology chapter for polycarbonates.
	Mark applies as explained above. The “Q” value for the cited polycarbonate/copolycarbonate blend is not reported.
	However, applicant has shown (paragraph 157-160 of spec) that the claimed “Q” value is met by high flow polycarbonate itself – even without inclusion of the flow modifying copolycarbonate. These polycarbonates having “Q” values in the 20’s have an Mv of ~15,000 (see paragraph 157-160 of spec). Such polycarbonates are commercially available. Encyclopedia of Polymer Science (page 5) lists OQ1020 polycarbonate as having an IV of 0.35dl/g. According to the Schnell equation 
	If high flow was desired for Mark’s blend, it would have been obvious to choose a high flow (ie a high “Q”) polycarbonate. Upon addition of the copolycarbonate, the “Q” would easily be above 6.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,4-7 and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16-001142 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims copolycarbonates of the same two bisphenols (claim #1) blended with polycarbonate. The instantly claimed ratio overlaps that claimed in the copending application (see claim #2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16-003635 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims copolycarbonates of the same two bisphenols (claim #1). The instantly claimed ratio overlaps that claimed in the copending application (see claim #2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	3/5/21